  Fidel Guevara Torres
  A216-546-363              DEATINED IN THE NATIONWIDE WORST IMMIGRATION CENTER
                                                    ICA-FARMVILLE
  ICA-Farmville
  P. 0. Drawer jsf                             IN MEMORY OF MY FRIEND
  Farmville, VA 29301                     WHO PASSED AWAY IN THIS FACILITY:
                            Dr. JAMES THOMAS HILL BY NEGLIGENCE - COVID-19 PANDEMIC
                                            SHOULD HAD NOT BE HAPPENED




  Hon: Leone Brinkema
  U.S. District Judge
  Eastern District of Virginia
  401 Courthouse Sq.
  Alexandria, VA 22314-5798

                                         September 14, 2020

                                 Re: Immediate Order of Deportation

  Dear Hon: Brinkema


         The reason of this memorandum is to request your help, where alien from Peru argue that
  Deportation Officer(D.O. Williams) and the Field Office District director (Russell Hott Jr.) have
  been abused their discretion or violated alien's equal protection and substantive due process
  rights by failed to deport Mr. Guevara to Peru.

          The most direct application of the Fourth Amendment is where there is an unlawful
  arrest. On this particular case Mr. Guevara final order of deportation was issued on February 20,
^©19. Mr. Guevara was serving time in Core-Civic a private institution same as Dr. Hill. At
  Natchez, MS. Mr. Guevara was transferred to Rivers Correctional Institution(a money maker
  factory and modem slavery owned and operated by the Geo Group Inc) on June 20, 201S. Mr.
  Guevara was release from the Geo Group Inc., on March 20,2020 and has been in the custody of
  ICE at ICA-Farmville since then.

         On June 28 to July 14, 2020 Mr. Guevara was admitted to the Armor Correctional Health
  Services Inc., at ICA-Farmville, and was transferred to outside hospital on July 14, 2020 and
  returned to the ICA-Farmville on July 28, 2020, there was close to die due to the negligence of
  the Directors of the Center.


         Mr. Guevara's claims that if the deportation officer (D.O. Williams) and the Field Office
  Director(Russell Hott Jr.) has deported Mr. Guevara on time he does not had face to fight with
  the death on ICA- Farmville. If Mr. Guevara final order of deportation was issued on 02/20/2029
  and he arrived at ICA-Farmville on 03/20/2020, those person in charge are in violation of his
  constitutional rights and should be liable for it.

                                             Page 1 of 2
